EXHIBIT99.1 PartI FINANCIAL INFORMATION Item 1. Financial Statements ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Financial Condition (in thousands) March31, 2007 December31, 2006 (unaudited) ASSETS Cash and cash equivalents $ 657,165 $ 692,658 Cash and securities segregated, at market (cost: $1,867,356 and $1,863,133) 1,868,566 1,863,957 Receivables, net: Brokers and dealers 2,652,427 2,445,552 Brokerage clients 403,671 485,446 Fees, net 571,910 557,280 Investments 662,967 543,653 Furniture, equipment and leasehold improvements, net 300,652 288,575 Goodwill, net 2,893,029 2,893,029 Intangible assets, net 279,746 284,925 Deferred sales commissions, net 196,396 194,950 Other investments 255,900 203,950 Other assets 163,205 147,130 Total assets $ 10,905,634 $ 10,601,105 LIABILITIES AND PARTNERS’ CAPITAL Liabilities: Payables: Brokers and dealers $ 761,588 $ 661,790 Brokerage clients 4,018,276 3,988,032 AllianceBernstein mutual funds 239,905 266,849 Accounts payable and accrued expenses 340,802 333,007 Accrued compensation and benefits 493,730 392,014 Debt 503,594 334,901 Minority interests in consolidated subsidiaries 109,219 53,515 Total liabilities 6,467,114 6,030,108 Commitments and contingencies (See Note 5) Partners’ capital: General Partner 45,122 46,416 Limited partners: 259,553,209 and 259,062,014 units issued and outstanding 4,480,353 4,584,200 Capital contributions receivable from General Partner (29,108 ) (29,590 ) Deferred compensation expense (92,667 ) (63,196 ) Accumulated other comprehensive income 34,820 33,167 Total partners’ capital 4,438,520 4,570,997 Total liabilities and partners’ capital $ 10,905,634 $ 10,601,105 See Accompanying Notes to Condensed Consolidated Financial Statements. 1 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Income (in thousands, except per unit amounts) (unaudited) Three Months Ended March31, 2007 2006 Revenues: Investment advisory and services fees $ 775,487 $ 626,719 Distribution revenues 112,210 102,830 Institutional research services 98,956 95,767 Dividend and interest income 68,309 55,328 Investment gains (losses) 9,554 26,229 Other revenues 33,875 33,554 Total revenues 1,098,391 940,427 Less: Interest expense 54,055 44,759 Net revenues 1,044,336 895,668 Expenses: Employee compensation and benefits 440,525 370,347 Promotion and servicing: Distribution plan payments 77,710 71,045 Amortization of deferred sales commissions 24,715 26,381 Other 58,529 48,865 General and administrative 143,767 126,607 Interest on borrowings 7,482 7,431 Amortization of intangible assets 5,179 5,175 757,907 655,851 Operating income 286,429 239,817 Non-operating income 4,199 3,451 Income before income taxes 290,628 243,268 Income taxes 22,927 15,695 Net income $ 267,701 $ 227,573 Net income per unit: Basic $ 1.02 $ 0.88 Diluted $ 1.01 $ 0.87 See Accompanying Notes to Condensed Consolidated Financial Statements. 2 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Three Months Ended March31, 2007 2006 Cash flows from operating activities: Net income $ 267,701 $ 227,573 Adjustments to reconcile net income to net cash provided by operating activities: Amortization of deferred sales commissions 24,716 26,381 Amortization of non-cash deferred compensation 12,558 11,934 Depreciation and other amortization 26,924 17,846 Other, net (7,519 ) (22,714 ) Changes in assets and liabilities: (Increase) decrease in segregated cash and securities (4,609 ) 91,004 (Increase) in receivable from brokers and dealers (206,239 ) (288,461 ) Decrease in receivable from brokerage clients 82,258 40,864 (Increase) in fees receivable, net (12,584 ) (30,772 ) (Increase) in trading investments (141,113 ) (179,534 ) (Increase) in deferred sales commissions (26,161 ) (29,816 ) (Increase) decrease in other investments (26,932 ) 8,784 (Increase) decrease in other assets (15,461 ) 5,371 Increase in payable to brokers and dealers 99,541 177,550 Increase in payable to brokerage clients 29,688 217,930 (Decrease) increase in payable to AllianceBernstein mutual funds (26,944 ) 15,564 Increase in accounts payable and accrued expenses 60,632 11,740 Increase in accrued compensation and benefits 101,349 103,301 Net cash provided by operating activities 237,805 404,545 Cash flows from investing activities: Purchases of investments (15,699 ) (32,874 ) Proceeds from sales of investments 21,487 252 Additions to furniture, equipment and leasehold improvements (26,921 ) (20,922 ) Net cash used in investing activities (21,133 ) (53,544 ) Cash flows from financing activities: Issuance of commercial paper, net 161,446 38,068 Cash distributions to General Partner and unitholders (419,093 ) (290,776 ) Capital contributions from General Partner 812 767 Additional investment by Holding with proceeds from exercise of compensatory options to buy Holding Units 17,508 39,855 Purchases of Holding Units to fund deferred compensation plans, net (14,060 ) (16,115 ) Net cash used in financing activities (253,387 ) (228,201 ) Effect of exchange rate changes on cash and cash equivalents 1,222 (1,013 ) Net (decrease) increase in cash and cash equivalents (35,493 ) 121,787 Cash and cash equivalents as of beginning of period 692,658 654,168 Cash and cash equivalents as of end of period $ 657,165 $ 775,955 Non-cash financing activities: Additional investment by Holding through issuance of Holding Units in exchange for cash awards made under the Partners Compensation Plan $ — $ 47,161 See Accompanying Notes to Condensed Consolidated Financial Statements. 3 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements March31, 2007 (unaudited) The words “we” and “our” refer collectively to AllianceBernstein Holding L.P. (“Holding”) and AllianceBernstein L.P. and its subsidiaries (“AllianceBernstein”), or to their officers and employees. Similarly, the word “company” refers to both Holding and AllianceBernstein. Where the context requires distinguishing between Holding and AllianceBernstein, we identify which of them is being discussed. Cross-references are in italics. These statements should be read in conjunction with AllianceBernstein’s audited consolidated financial statements included in AllianceBernstein’s Form10-K for the year ended December31, 2006. 1. Organization and Business Description AllianceBernstein provides research, diversified investment management, and related services globally to a broad range of clients. Its principal services include: • Institutional Investment Services – servicing institutional investors, including unaffiliated corporate and public employee pension funds, endowment funds, domestic and foreign institutions and governments, and affiliates such as AXA and certain of its insurance company subsidiaries, by means of separately managed accounts, sub-advisory relationships, structured products, group trusts, mutual funds (sponsored by AllianceBernstein or our affiliated joint ventures companies), and other investment vehicles. • Retail Services – servicing individual investors, primarily by means of retail mutual funds sponsored by AllianceBernstein, our subsidiaries or affiliated joint venture companies, sub-advisory relationships in respect of mutual funds sponsored by third parties, separately managed account programs that are sponsored by various financial intermediaries worldwide, and other investment vehicles. • Private Client Services – servicing high-net-worth individuals, trusts and estates, charitable foundations, partnerships, private and family corporations, and other entities, by means of separately managed accounts, hedge funds, mutual funds, and other investment vehicles. • Institutional Research Services – servicing institutional investors desiring institutional research services including in-depth independent, fundamental research, portfolio strategy, trading, and brokerage-related services. We also provide distribution, shareholder servicing, and administrative services to our sponsored mutual funds. We provide a broad range of investment services with expertise in: • Value equities, generally targeting stocks that are out of favor and that may trade at bargain prices; • Growth equities, generally targeting stocks with under-appreciated growth potential; • Fixed income securities, including both taxable and tax-exempt securities; • Passive management, including both index and enhanced index strategies; and • Blend strategies, combining style pure investment components with systematic rebalancing. We manage these services using various investment disciplines, including market capitalization (e.g., large-, mid-, and small-cap equities), term (e.g., long-, intermediate-, and short-duration debt securities), and geographic location (e.g., U.S., international, global, and emerging markets), as well as local and regional disciplines in major markets around the world. Our high-quality, in-depth fundamental research is the foundation of our business.Our research disciplines include fundamental research, quantitative research, economic research, and currency forecasting capabilities.In addition,we have created several specialist research units, including one unit that examines global strategic changes that can affect multiple industries and geographies, and another dedicated to identifying potentially successful innovation within early-stage companies. 4 As of March31, 2007, AXA, a société anonyme organized under the laws of France and the holding company for an international group of insurance and related financial services companies, AXA Financial,Inc. (an indirect wholly-owned subsidiary of AXA, “AXA Financial”), AXA Equitable Life Insurance Company (a wholly-owned subsidiary of AXA Financial, “AXA Equitable”), and certain subsidiaries of AXA Financial, collectively referred to as “AXA and its subsidiaries”, owned approximately 1.7% of the issued and outstanding Holding Units. As of March31, 2007, the ownership structure of AllianceBernstein, as a percentage of general and limited partnership interests, was as follows: AXA and its subsidiaries 62.7 % Holding 32.9 SCB Partners Inc. (a wholly-owned subsidiary of SCB Inc.; formerly known as Sanford C. Bernstein Inc.) 3.1 Other 1.3 100.0 % AllianceBernstein Corporation (an indirect wholly-owned subsidiary of AXA, “General Partner”) is the general partner of both Holding and AllianceBernstein. AllianceBernstein Corporation owns 100,000 general partnership units in Holding and a 1% general partnership interest in AllianceBernstein. Including the general partnership interests in AllianceBernstein and Holding, and their equity interest in Holding, as of March31, 2007, AXA and its subsidiaries had an approximate 63.3% economic interest in AllianceBernstein. 2. Summary of Significant Accounting Policies Basis of Presentation The interim condensed consolidated financial statements of AllianceBernstein included herein have been prepared in accordance with the instructions to Form10-Q pursuant to the rulesand regulations of the U.S. Securities and Exchange Commission (“SEC”). In the opinion of management, all adjustments, consisting only of normal recurring adjustments, necessary for a fair statement of the interim results, have been made. The preparation of the condensed consolidated financial statements requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the interim reporting periods. Actual results could differ from those estimates. The December 31,2006 condensed consolidated statement of financial condition was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. Principles of Consolidation The condensed consolidated financial statements include AllianceBernstein and its majority-owned and/or controlled subsidiaries. All significant inter-company transactions and balances among the consolidated entities have been eliminated. The equity method of accounting is used for unconsolidated joint ventures and, in accordance with Emerging Issues Task Force D-46, “Accounting for Limited Partnership Investments”, for investments made in limited partnership hedge funds that we sponsor and manage. The investments are included in “other investments” on the condensed consolidated statements of financial position and the related investment income and gains and losses are included in “other revenues” on the condensed consolidated statements of income. Reclassifications Certain prior period amounts have been reclassified to conform to the current year presentation. These include the reclassification of gains on dispositions (previously included in other revenues) to non-operating income in the condensed consolidated statements of income, and certain reclassifications within operating cash flow related to deferred compensation. 5 Cash Distributions AllianceBernstein is required to distribute all of its Available Cash Flow, as defined in the Amended and Restated Agreement of Limited Partnership of AllianceBernstein (“AllianceBernstein Partnership Agreement”), to its unitholders and to its General Partner. Available Cash Flow can be summarized as the cash flow received by AllianceBernstein from operations minus such amounts as the General Partner determines, in its sole discretion, should be retained by AllianceBernstein for use in its business. The General Partner computes cash flow received from operations by determining the sum of: • net cash provided by operating activities of AllianceBernstein, • proceeds from borrowings and from sales or other dispositions of assets in the ordinary course of business, and • income from investments in marketable securities, liquid investments, and other financial instruments that are acquired for investment purposes and that have a value that may be readily established, and then subtracting from this amount the sum of : • payments in respect of the principal of borrowings, and • amounts expended for the purchase of assets in the ordinary course of business. On April25, 2007, the General Partner declared a distribution of $264.8 million, or $1.01 per AllianceBernstein Unit, representing the distribution of Available Cash Flow for the three months ended March31, 2007. The General Partner, as a result of its 1% general partnership interest, is entitled to receive 1% of each quarterly distribution. The distribution is payable on May17, 2007 to holders of record as of May7, 2007. Fees Receivable, Net Fees receivable are shown net of allowances. An allowance for doubtful accounts related to investment advisory and services fees is determined through an analysis of the aging of receivables, assessments of collectibility based on historical trends and other qualitative and quantitative factors, including the following: our relationship with the client, the financial health (or ability to pay) of the client, current economic conditions and whether the account is closed or active. Goodwill, Net On October2, 2000, AllianceBernstein acquired the business and assets of SCB Inc., an investment research and management company formerly known as Sanford C. Bernstein Inc. (“Bernstein”), and assumed the liabilities of Bernstein (“Bernstein Transaction”). The purchase price consisted of a cash payment of approximately $1.5 billion and 40.8 million newly issued AllianceBernstein Units. AXA Financial purchased approximately 32.6 million newly issued AllianceBernstein Units for $1.6 billion on June21, 2000, to fund the cash portion of the purchase price. The Bernstein Transaction was accounted for under the purchase method with the results of Bernstein included in the consolidated financial statements from the acquisition date. The cost of the acquisition was allocated on the basis of the estimated fair value of the assets acquired and the liabilities assumed. Portions of the purchase price were identified as net tangible assets of $0.1 billion and costs assigned to contracts acquired of $0.4 billion. The excess of the purchase price over the fair value of identifiable assets acquired resulted in the recognition of goodwill of approximately $3.0 billion. In accordance with Statement of Financial Accounting Standards No.142 (“SFAS No.142”), “Goodwill and Other Intangible Assets”, we test goodwill at least annually, as of September30, for impairment. As of September30, 2006, the impairment test indicated that goodwill was not impaired. Also, as of March31, 2007, management believes that goodwill was not impaired. Intangible Assets, Net Intangible assets consist primarily of costs assigned to investment management contracts of SCB Inc., less accumulated amortization. Intangible assets are being amortized over the estimated useful life of approximately 20 years. The gross carrying amount and accumulated amortization of intangible assets subject to amortization totaled $414.3 million and $134.6 million as of March31, 2007, respectively. Amortization expense was $5.2 million for each of the three months ended March31, 2007 and 2006, and estimated annual amortization expense for each of the next five years is approximately $20.7million. Management tests intangible assets for impairment quarterly. As of March31, 2007, management believes that intangible assets were not impaired. 6 Deferred Sales Commissions, Net We pay commissions to financial intermediaries in connection with the sale of shares of open-end company-sponsored mutual funds sold without a front-end sales charge (“back-end load shares”). These commissions are capitalized as deferred sales commissions and amortized over periods not exceeding five and one-half years for U.S. fund shares and four years for non-U.S. fund shares, the periods of time during which deferred sales commissions are generally recovered. We recover these commissions from distribution services fees received from those funds and from contingent deferred sales commissions (“CDSC”) received from shareholders of those funds upon the redemption of their shares. CDSC cash recoveries are recorded as reductions of unamortized deferred sales commissions when received. Management tests the deferred sales commission asset for recoverability quarterly. Significant assumptions utilized to estimate the company’s future average assets under management and undiscounted future cash flows from back-end load shares include expected future market performance and redemption rates. Estimates of undiscounted future cash flows and the remaining life of the deferred sales commission asset are made from these assumptions and the aggregate undiscounted future cash flows are compared to the recorded value of the deferred sales commission asset. Management considers the results of these analyses performed at various dates. If management determines in the future that an impairment condition exists, a loss would be recorded. The amount of the loss would be measured as the amount by which the recorded amount of the asset exceeds its estimated fair value. Estimated fair value is determined using management’s best estimate of future cash flows discounted to a present value amount. Loss Contingencies With respect to all significant litigation matters, we conduct a probability assessment of the likelihood of a negative outcome.If we determine the likelihood of a negative outcome is probable, and the amount of the loss can be reasonably estimated, we record an estimated loss for the expected outcome of the litigation as required by Statement of Financial Accounting Standards No.5 (“SFAS No.5”), “Accounting for Contingencies”, and Financial Accounting Standards Board (“FASB”) Interpretation No.14 (“FIN No.14”), “Reasonable Estimation of the Amount of a Loss – an interpretation of FASB Statement No.5”. If the likelihood of a negative outcome is reasonably possible and we are able to indicate an estimate of the possible loss or range of loss, we disclose that fact together with the estimate of the possible loss or range of loss. However, it is difficult to predict the outcome or estimate a possible loss or range of loss because litigation is subject to significant uncertainties, particularly when plaintiffs allege substantial or indeterminate damages, or when the litigation is highly complex or broad in scope. Revenue Recognition Investment advisory and services base fees, generally calculated as a percentage of assets under management, are recorded as revenue as the related services are performed. Certain investment advisory contracts provide for a performance-based fee, in addition to or in lieu of a base fee, which is calculated as either a percentage of absolute investment results or a percentage of investment results in excess of a stated benchmark over a specified period of time. Performance-based fees are recorded as revenue at the end of each measurement period. Institutional research services revenue consists of brokerage transaction charges received by Sanford C. Bernstein& Co. (“SCB LLC”) and Sanford C. Bernstein Limited (“SCBL”), both wholly-owned subsidiaries of AllianceBernstein, for in-depth research and brokerage-related services provided to institutional investors. Brokerage transaction charges earned and related expenses are recorded on a trade date basis. Distribution revenues, shareholder servicing fees, and interest income are accrued as earned. Deferred Compensation Plans We maintain several unfunded, non-qualified deferred compensation plans under which annual awards to employees are generally made in the fourth quarter. Participants allocate their awards among notional investments in Holding Units, certain of the investment services we provide to our clients, or a money market fund, or investments in options to buy Holding Units. We typically purchase the investments that are notionally elected by the participants and hold such investments, which are classified as trading securities, in a consolidated rabbi trust. Vesting periods for annual awards range from four years to immediate, depending on the terms of the individual awards, the age of the participants, or in the case of our Chairman and CEO, the terms of his employment agreement (filed as Exhibit 99.31 to Form 8-K, as filed October 31, 2006). Upon vesting, awards are distributed to participants unless they have made a voluntary long-term election to defer receipt. Quarterly cash distributions on unvested Holding Units for which a long-term deferral election has not been made are paid currently to participants. Quarterly cash distributions on notional investments of Holding Units and income credited on notional investments in our investment services or the money market fund for which a long-term deferral election has been made are reinvested and distributed as elected by participants. 7 Compensation expense for awards under the plans, including changes in participant account balances resulting from gains and losses on notional investments (other than in Holding Units), is recognized on a straight-line basis over the applicable vesting periods. Mark-to-market gains or losses on notional investments (other than in Holding Units) are recognized currently as investment gains (losses) in the consolidated statements of income. Compensatory Option Plans In December2004, the FASB issued Statement of Financial Accounting Standards No.123 (revised 2004), (“SFAS No.123-R”), “Share Based Payment”. SFAS No.123-R requires that compensation cost related to share-based payments, based on the fair value of the equity instruments issued, be recognized in financial statements. SFAS No.123-R supersedes Accounting Principles Board Opinion No. 25 (“APB No.25”), “Accounting for Stock Issued to Employees”, and its related implementation guidance. We adopted SFAS No.123-R effective January1, 2006 utilizing the modified prospective method. Prior period amounts have not been restated. Variable Interest Entities In accordance with FASB Interpretation No.46 (revised December2003) (“FIN 46-R”), “Consolidation of Variable Interest Entities”, management reviews quarterly its management agreements and its investments in, and other financial arrangements with, certain entities that hold client assets under management to determine the entities that the company is required to consolidate under FIN 46-R. These include certain mutual fund products, hedge funds, structured products, group trusts, and joint ventures. We derive no benefit from client assets under management of these entities other than investment management fees and cannot utilize those assets in our operations. As of March31, 2007, we have significant variable interests in certain structured products and hedge funds with approximately $205.3 million in client assets under management. However, these variable interest entities do not require consolidation because management has determined that we are not the primary beneficiary. Our maximum exposure to loss in these entities is limited to our investments of $0.1 million in these entities. 3. Cash and Securities Segregated Under Federal Regulations and Other Requirements As of March31, 2007, $1.9 billion of United States Treasury Bills were segregated in a special reserve bank custody account for the exclusive benefit of brokerage customers of SCB LLC under Rule15c3-3 of the Securities Exchange Act of 1934, as amended (“Exchange Act”). During the first week of April 2007, we deposited an additional $0.3 billion in United States Treasury Bills in a special account pursuant to Rule15c3-3 requirements. 8 4. Net Income Per Unit Basic net income per unit is derived by reducing net income for the 1% general partnership interest and dividing the remaining 99% by the basic weighted average number of units outstanding for each period. Diluted net income per unit is derived by reducing net income for the 1% general partnership interest and dividing the remaining 99% by the total of the basic weighted average number of units outstanding and the dilutive unit equivalents resulting from outstanding compensatory options as follows: Three Months Ended 3/31/07 3/31/06 (in thousands, except per unit amounts) Net income $ 267,701 $ 227,573 Weighted average units outstanding - basic 259,338 256,820 Dilutive effect of compensatory options 2,102 2,195 Weighted average units outstanding - diluted 261,440 259,015 Basic net income per unit $ 1.02 $ 0.88 Diluted net income per unit $ 1.01 $ 0.87 As of March31, 2007, we excluded 1,669,205 out-of-the-money options (i.e., options with an exercise price greater than the weighted average closing price of a unit for the relevant period) from the diluted net income per unit computation due to their anti-dilutive effect. As of March31, 2006, there were no out-of-the-money options. 5. Commitments and Contingencies Deferred Sales Commission Asset Payments of sales commissions made by AllianceBernstein Investments,Inc. (“AllianceBernstein Investments”), a wholly-owned subsidiary of AllianceBernstein, to financial intermediaries in connection with the sale of back-end load shares under our mutual fund distribution system (“the System”) are capitalized as deferred sales commissions (“deferred sales commission asset”) and amortized over periods not exceeding five and one-half years for U.S. fund shares and four years for non-U.S. fund shares, the periods of time during which the deferred sales commission asset is expected to be recovered. CDSC cash recoveries are recorded as reductions of unamortized deferred sales commissions when received. The amount recorded for the net deferred sales commission asset was $196.4 million as of March31, 2007. Payments of sales commissions made by AllianceBernstein Investments to financial intermediaries in connection with the sale of back-end load shares under the System, net of CDSC received of $7.6 million and $6.0 million, totaled approximately $26.2 million and $29.8 million during the three months ended March31, 2007 and 2006, respectively. Management tests the deferred sales commission asset for recoverability quarterly. Significant assumptions utilized to estimate the company’s future average assets under management and undiscounted future cash flows from back-end load shares include expected future market levels and redemption rates. Market assumptions are selected using a long-term view of expected average market returns based on historical returns of broad market indices. As of March31, 2007, management used average market return assumptions of 5% for fixed income and 8% for equity to estimate annual market returns. Higher actual average market returns would increase undiscounted future cash flows, while lower actual average market returns would decrease undiscounted future cash flows. Future redemption rate assumptions range from 23% to 25%for U.S. fund shares and 22% to 33% for non-U.S. fund shares, determined by reference to actual redemption experience over the five-year, three-year, one-year and current periods ended March31, 2007, calculated as a percentage of the company’s average assets under management represented by back-end load shares. An increase in the actual rate of redemptions would decrease undiscounted future cash flows, while a decrease in the actual rate of redemptions would increase undiscounted future cash flows. These assumptions are reviewed and updated quarterly. Estimates of undiscounted future cash flows and the remaining life of the deferred sales commission asset are made from these assumptions and the aggregate undiscounted future cash flows are compared to the recorded value of the deferred sales commission asset. As of March31, 2007, management determined that the deferred sales commission asset was not impaired. If management determines in the future that the deferred sales commission asset is not recoverable, an impairment condition would exist and a loss would be measured as the amount by which the recorded amount of the asset exceeds its estimated fair value. Estimated fair value is determined using management’s best estimate of future cash flows discounted to a present value amount. 9 During the three months ended March31, 2007, U.S. equity markets increased by approximately 0.6% as measured by the total return of the Standard&
